Citation Nr: 0604957	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  02-01 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for residuals of right thumb surgery due to VA 
medical treatment on April 18, 2000.

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the right hand, currently evaluated as 20 
percent disabling. 

3.  Entitlement to an increased (compensable) evaluation for 
second degree burns of the index and middle fingers of the 
right hand.

4.  Entitlement to a temporary total rating based on 
convalescence from right hand surgery, pursuant to the 
provisions of 38 C.F.R. § 4.30 (2005). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, wherein the RO denied continued 20 percent and 
noncompensable evaluations for service-connected traumatic 
arthritis of the right hand and second degree burn scars of 
the index and middle fingers, respectively.  The RO also 
denied entitlement to a temporary total rating based on 
convalescence from right hand surgery, pursuant to the 
provisions of 38 C.F.R. § 4.30.  This appeal also stems from 
an October 2001 rating action, wherein the RO denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of right thumb surgery due to VA medical treatment 
on April 18, 2000.  The veteran has timely appealed both 
determinations to the Board.  

In January 2002 and November 2005, the veteran testified 
before a Hearing Officer and Veterans Law Judge at the RO in 
Waco, Texas, respectively, wherein he addressed the issues on 
appeal.  A copy of the hearing transcripts have been 
associated with the claims files.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

Regarding the veteran's claim of entitlement to compensation 
under 
38 U.S.C.A. § 1151, he maintains that he has additional 
disability of the right thumb, primarily manifested in lack 
of function, limited range of motion, numbness, and pain, as 
a result of right thumb metacarpophalangeal arthrodesis, 
performed by VA on April 18, 2000.  (Transcript (T.) at page 
(pg.) 6).  In addition, the veteran indicated that in 
February 2001, a private physician removed the plate from his 
right thumb, which had been inserted by VA on April 28, 2000, 
because it had become loose.  (T. at pg. 4).  A review of the 
claims files reflects that the veteran's treating physician, 
B. B., M.D., had scheduled the removal of hardware from the 
appellant's right thumb on February 22, 2001; however, the 
surgery and follow-up reports are not of record.  (see 
January 2001 report of B. B., M.D.)  As the February 22, 2001 
surgery report and follow-up records from Dr. B. have not 
been associated with the claims files, an attempt should be 
made to obtain them as they may be pertinent to the veteran's 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
for residuals of right thumb surgery due to VA medical 
treatment on April 18, 2000.  

Initially, the Board notes that 38 U.S.C. § 1151 was amended 
by section 422(a) of Pub. L. No. 104-204.  The revised law is 
effective with respect to claims filed on or after October 1, 
1997.  The veteran filed his claim for disability 
compensation for right thumb disability, pursuant to the 
provisions of 38 U.S.C.A. § 1151, in October 2000.  
Consequently, the veteran's 38 U.S.C.A. § 1151 claim will be 
adjudicated based upon the current law.  See VAOPGCPREC 40-97 
(Dec. 31, 1997).

Under the amended law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death was service 
connected. For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

The Board notes that regulations to implement the current 
version of 
38 U.S.C.A. § 1151 were promulgated in August 2004.  See 69 
Fed. Reg. 46,426-46,434 (Aug. 2, 2004) (to be codified at 38 
C.F.R. § 3.361).  The effective date of the change is 
September 2, 2004.  These regulations merely re-stated the 
criteria already present in the statute, 38 U.S.C.A. § 1151.  
On remand, the RO should provide the veteran with the 
provisions of the new regulations.  

As noted above, the complete records which could impact the 
outcome of the appellant's 38 U.S.C.A. § 1151 claim are not 
of record (e.g., surgery and follow-up reports from B. B., 
M.D., dated February 22, 2001).  In addition, there is no 
competent medical opinion of record on the question of 
whether the appellant incurred additional right thumb 
disability as the result of VA surgery on April 18, 2000 or 
was the result of surgery, performed by B. B., M.D. on 
February 22, 2001.  In order to obtain such evidence, a 
remand is required. 

Regarding the veteran's increased evaluation claims for 
service-connected traumatic arthritis of the right hand and 
second degree burn scars of the index and middle fingers, the 
Board notes that the criteria for the evaluation for 
ankylosis or limitation of motion of the single or multiple 
digits of the hand, as well as for skin scars were modified 
in July and August 2002, respectively.  
See 67 Fed. Reg. 48784 (2002); 67 Fed. Reg. 49590 (2002).  
The RO has not notified the veteran of either set of 
regulations changes.  

Finally, as the veteran's claim for a temporary total rating 
based on convalescence from right hand surgery, pursuant to 
the provisions of 38 C.F.R. § 4.30 is based on the same 
surgery as his 1151 claim, i.e., the April 18, 2000 VA 
surgery on his right hand, the determination of the remanded 
issue of entitlement to compensation under 38 U.S.C.A. § 1151 
for residuals of right thumb surgery due to VA medical 
treatment on April 18, 2000 could have a significant impact 
on the outcome of the temporary total rating based on 
convalescence claim. The Board therefore finds these issues 
to be inextricably intertwined The Unites States Court of 
Appeals for Veterans Claims has held that when a 
determination on one issue could have a significant impact on 
the outcome of another issue, such issues are considered 
inextricably intertwined and VA is required to decide those 
issues together.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, 
adjudication of the total temporary rating based on 
convalescence pursuant to 38 C.F.R. § 4.30 will be held in 
abeyance pending further development of the veteran's 1151 
claim.

Accordingly, this case is REMANDED to the RO, via the AMC, 
for the following actions: 

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since June 1999 for his 
service-connected traumatic arthritis of 
the right hand and second degree burn 
scars of the right middle and long 
fingers.  After obtaining the appropriate 
signed authorization for release of 
information from the appellant, the RO 
should contact each physician, hospital, 
or treatment center identified by him to 
obtain any and all medical or treatment 
records or reports relevant to the claims 
on appeal, if not already of record.  

In particular, all surgical reports, 
nurses' notes, progress notes, doctors' 
orders and surgical pathology reports 
from Bill H. Berryhill, M.D., Londonderry 
Plaza, 7003 Woodway Drive, #310, Waco, 
Texas 76712, regarding the February 22, 
2001 removal of hardware from the right 
thumb.  These records should be 
associated with the claims files.  The RO 
should assist the veteran in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2005).  If 
any requested records are not available, 
or if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims files, and the veteran should be 
informed in writing.

2.  After obtaining any additional 
evidence identified by the appellant, to 
specifically include the February 22, 
2001 surgery report from B. B. M.D., the 
RO should schedule him for a surgical 
examination by a physician with 
appropriate expertise to determine the 
nature and extent of the appellant's 
right hand residuals.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
The claims files must be made available 
to the examiner for review in connection 
with the examination, and the examiner 
must indicate that such a review was 
conducted.  The examiner should provide a 
complete rational for all conclusions 
reached.  

Based on a review of the claims files and 
examination findings, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the appellant 
has incurred additional right hand 
disability as a result of the right hand 
surgery, right thumb metacarpophalangeal 
arthrodesis, performed by VA on April 18, 
2000.  The examiner should also furnish 
an opinion as to whether the course of 
treatment the appellant received was in 
any way careless, negligent, lacking in 
proper skill, or reflective of error in 
judgment or similar instance of fault on 
the part of VA in furnishing the hospital 
care, medical or surgical treatment, or 
examination.  It should also be noted 
whether any right hand residual is the 
result of an event not reasonably 
foreseeable.  In formulating the opinion 
requested, the examiner is requested to 
review Dr. B's February 2001 surgical and 
follow-up report , if such records have 
been associated with the claims folders .  
(The examining physician is advised that 
question of negligence is at issue.  The 
examiner should identify the information 
on which s/he based the opinions.  If a 
medically justified opinion is impossible 
to formulate, this should be indicated.) 

3.  Thereafter, the veteran is to be 
afforded a VA hand examination for the 
purpose of determining the severity of 
his service-connected traumatic arthritis 
of the right hand and second degree burn 
scars of the right index and middle 
fingers.  The veteran's claims folders in 
their entirety, to include a copy of this 
remand, are to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  The examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and any 
and all diagnostic studies deemed 
warranted.  All applicable diagnoses must 
be fully set forth.  If the examiner is 
unable to render any finding or opinion 
requested, that fact must be indicated in 
the report and the reasons therefor 
noted.  The factors upon which any 
medical opinion is based must be set 
forth for the record.

The examiner must provide detailed 
findings/opinions as to the following:

(a)  Describe the current state of the 
veteran's right hand in terms of all 
residuals from the right hand injury 
sustained during service in November 1964 
(see service medical records, dated in 
November and December 1964).  Include 
notations as to the presence or absence 
of ankylosis of the metacarpophalangeal 
and/or the proximal interphalangeal 
joints of the affected fingers of the 
right hand.  If any of the foregoing 
joints are ankylosed, note whether either 
is in extension or full flexion, and 
whether there is rotation or angulation 
of a bone.  Note as well whether any 
affected finger defect results in 
limitation of motion of other digits or 
interferes with overall function of the 
hand, and, if so, to what degree.

(b)  Undertake detailed range of motion 
studies of the right hand and each 
affected finger, noting whether any 
limitation of motion is severe, moderate, 
or slight in degree.  Also, note whether 
there is a gap of one inch (2.5 
centimeters) between the fingertips of 
the right fingers and the proximal 
transverse crease of the palm, with the 
fingers flexed to the extent possible.  
Note as well whether extension is limited 
by more than 30 degrees.

(c)  Describe the size and location of 
all scarring attributable to the service-
connected traumatic second degree burns 
scars of the right middle and long 
fingers Information should be provided as 
to whether:  (1) such scarring is deep 
(associated with underlying soft tissue 
damage) or productive of limited motion, 
and, if so, whether that scarring exceeds 
6, 12, 72, or 144 square inches; (2) 
scarring that is superficial (not 
associated with underlying soft tissue 
damage) and does not cause limited 
motion, exceeds 144 square inches; (3) 
any superficial scarring is unstable 
(frequent loss of the covering of skin 
over the scar); (4) superficial scarring 
is painful; (5) such superficial scarring 
is productive of a limitation of function 
of the right long and middle fingers; and 
(6) the presence or absence of any poor 
nourishment, repeated ulceration, or 
tenderness or pain on objective 
demonstration regarding any superficial 
scarring of the right hand should also be 
set forth.

(d)  Ascertain whether either the right 
hand or any affected finger exhibits 
weakened movement, excess fatigability or 
incoordination attributable to the 
service-connected traumatic arthritis of 
the right hand and/or second degree burns 
scars of the right middle and long 
fingers.  If feasible, any determination 
should be expressed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to any pain, weakened movement, excess 
fatigability or incoordination.  The 
examiner must also identify whether there 
is present or absent objective signs of 
pain of the right hand and/or any 
affected finger, and whether any such 
pain could significantly limit functional 
ability during flare-ups or when the 
affected part is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.

(e)  Describe any and all neurological 
manifestations specifically attributable 
to the service-connected traumatic 
arthritis of the right hand, including 
but not limited to, the presence or 
absence of paralysis of the ulnar, median 
and radial nerves. 
(If so, indicate whether any such 
paralysis is complete or incomplete.  If 
incomplete, the examiner must 
characterize the incomplete paralysis as 
severe, moderate, or mild.)

4.  After completion of the requested 
development, the RO should review the 
examination reports.  If the reports are 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination report for any and all needed 
action.

5.  The RO should then readjudicate the 
issues on appeal, to include 
consideration of the criteria for 
evaluating ankylosis or limitation of 
motion of single or multiple digits of 
the hand in effect prior to and on and 
after August 26, 2002, as applicable; and 
the rating criteria for the evaluation of 
skin scars in effect prior to and on and 
after August 30, 2002, as applicable.  
The RO is should also inform the veteran 
of 38 C.F.R. § 3.361 (2005), as it 
pertains to his claim of .  Entitlement 
to compensation under 38 U.S.C.A. § 1151 
(West 2002) for residuals of right thumb 
surgery due to VA medical treatment on 
April 18, 2000.  Regarding the increased 
evaluation claims, if extraschedular 
entitlement is found, referral of the 
case to the VA Under Secretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
action under 38 C.F.R. §§ 3.321, 4.16(b) 
(2005), as appropriate, is required.  If 
the issues on appeal remain denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran has 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

